IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                     No. 80345-0-I
                       Respondent,
                                                     DIVISION ONE
                v.
                                                     UNPUBLISHED OPINION
 ANDRE FRANKLIN JR,

                       Appellant.


       COBURN, J. — In 2016, the State charged Andre Franklin Jr., then

16-years-old, as an adult with robbery in the first degree and possession of a

stolen vehicle in King County Superior Court. The matters were eventually

resolved in juvenile court and those juvenile records were later sealed. Franklin

unsuccessfully moved to seal the records of the adult charges he received as a

juvenile and now appeals. After filing his notice of appeal, Franklin was charged

with three new serious violent felonies and his juvenile records of the 2016

incident are no longer sealed. The State argues his appeal is moot because this

court can no longer provide effective relief. We agree and dismiss.

                                         FACTS

       On January 10, 2016, then 16-year-old Franklin and three of his friends

took Uber driver Joseph N. Atak’s Dodge Stratus at gunpoint. Under

Washington’s auto-decline laws, the State charged Franklin as an adult for the


Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80345-0-I/2


crime of robbery in the first degree and possession of a stolen vehicle. After plea

negotiations, the superior court dismissed the case and the State refiled the

matters in juvenile court where Franklin pleaded guilty to attempted robbery in

the second degree and unlawful possession of a firearm in the second degree.

       In September 2018, Franklin successfully moved to seal his juvenile court

records under RCW 13.50.260. In April 2019, Franklin moved to seal the

superior court records of the adult charges filed for the same matters. The State

did not object to the motion but requested a hearing for the superior court to

weigh the five factors articulated in Seattle Times Co. v. Ishikawa, 97 Wn.2d 30,

640 P.2d 716 (1982) and GR 15. During the hearing, the superior court

reminded the parties that Washington State Constitution article I, section 10

establishes a presumption of openness and Washington courts disfavor sealing

court records. The superior court considered the Ishikawa factors and denied

Franklin’s motion to seal.

       Franklin appeals arguing state constitution article I, section 10’s

presumption of openness, and thus, the Ishikawa factors, does not apply to

superior court records of adult charges for matters involving juveniles when those

matters were ultimately resolved and sealed in juvenile court. In the alternative,

Franklin argues that the superior court’s “application of each of [the Ishikawa]

factors was flawed because at no time did the court give any weight to the fact

that Mr. Franklin’s offense was committed when he was a child, adjudicated and

sealed in juvenile court, and that he had a significant interest in privacy and

rehabilitation.”


                                             2
No. 80345-0-I/3


       Four months after Franklin filed his notice of appeal, Franklin allegedly

committed robbery in the second degree and two counts of robbery in the first

degree. The State filed charges in March 2020. The State obtained a court

order confirming the nullification of the motion to seal Franklin’s juvenile court

records under RCW 13.50.260(8)(b). 1

                                    DISCUSSION

       We review a superior court’s decision to seal or nullify a previous order to

seal records for abuse of discretion. State v. Richardson, 177 Wn.2d 351, 357,

302 P.3d 156 (2013).

       Article I, section 10 of the state constitution provides, “Justice in all cases

shall be administered openly, and without unnecessary delay.” We commonly

refer to this section as establishing a constitutional presumption of openness.

We apply this presumption to keep court records open to review by the general

public. To determine whether the moving party has overcome the presumption

and is entitled to seal their court records—thereby restricting public access to the

records—a superior court will apply the following five Ishikawa factors:

       1. The proponent of closure [and/]or sealing must make some
       showing of the need for doing so, and where that need is based on
       a right other than an accused’s right to a fair trial, the proponent
       must show a ‘serious and imminent threat’ to that right.

       1 The State filed a motion to designate records of Franklin’s subsequent
felony charges and the order nullifying the previous order sealing his juvenile
court records. A commissioner of this court granted the State’s motion. Franklin
requests this court strike reference to those documents. We deny that request
because the records are the basis of the State’s mootness argument and
Franklin was given an opportunity to brief that issue. RCW 13.50.260(8)(b)
states that “[a]ny charging of an adult felony subsequent to the sealing [of the
juvenile records] as the effect of nullifying the sealing order.”


                                              3
No. 80345-0-I/4



       2. Anyone present when the closure [and/or sealing] motion is
       made must be given an opportunity to object to the closure.

       3. The proposed method for curtailing open access must be the
       least restrictive means available for protecting the threatened
       interests.

       4. The court must weigh the competing interests of the proponent of
       closure and the public.

       5. The order must be no broader in its application or duration than
       necessary to serve its purpose.

State v. Parvin, 184 Wn.2d 741, 765-66, 364 P.3d 94 (2015) (alteration in

original) (quoting Allied Daily Newspapers of Washington v. Eikenberry, 121

Wn.2d 205, 210-11, 848 P.2d 1258 (1993) (citing Ishikawa, 97 Wn.2d at 36-39)).

       Our legislature treats juvenile court records “as different from adult

criminal court records and [juvenile court records] have been subject to

legislation providing increased confidentiality for them.” State v. S.J.C., 183

Wn.2d 408, 430, 352 P.3d 749 (2015); See RCW 13.50.260, RCW 13.50.250.

As the Supreme Court explained:

       [W]e have always recognized that the legislature is in the unique
       and best position to publicly weigh the competing policy interests
       raised in the juvenile court setting, particularly as it pertains to the
       openness of juvenile court records. As discussed above, from the
       time of this state’s first juvenile court legislation, statutes have
       consistently provided for distinctive treatment and enhanced
       confidentiality of juvenile court records. Our own precedent holds a
       presumption of openness is not constitutionally required because of
       the fundamental differences between a juvenile offender
       proceeding, which seeks to rehabilitate the juvenile, and an adult
       criminal proceeding, which seeks to deter and punish criminal
       behavior.

S.J.C., 183 Wn. 2d at 422.




                                              4
No. 80345-0-I/5


                                       Waiver

       Franklin argues the presumption of openness does not apply to court

records involving a juvenile charged as an adult and ultimately convicted in

juvenile court. The State argues that because Franklin did not raise this

argument below, Franklin waived this argument and we should deny

consideration. Franklin does not deny he failed to make this argument before the

superior court but argues he raises a manifest constitutional error that is

reviewable for the first time on appeal under RAP 2.5(a)(3).

       Generally, we will not consider issues raised for the first time on appeal.

State v. A.M., 194 Wn.2d 33, 38, 448 P.3d 35 (2019). We recognize an

exception to that rule where the appellant raises a “manifest error affecting a

constitutional right” for the first time on appeal. RAP 2.5(a)(3). To establish a

manifest error affecting a constitutional right, the appellant must identify a

constitutional error and show how the error likely prejudiced their rights at trial.

State v. Kirkman, 159 Wn.2d 918, 926-27, 155 P.3d 125 (2007). “It is this

showing of actual prejudice that makes the error ‘manifest,’ allowing appellate

review.” Id. at 927 (citing State v. McFarland, 127 Wn.2d 322, 333, 899 P.2d

1251 (1995)). “Thus, a court previews the merits of the constitutional argument

first raised on appeal to determine if it is likely to succeed.” State v. Reeder, 181

Wn. App. 897, 912, 330 P.3d 786 (2014).

       Franklin has not raised a manifest constitutional error for two reasons.

First, Franklin does not have a constitutional right to seal his records. In fact, the

state constitution article I, section 10 does the opposite, and the proponent of


                                              5
No. 80345-0-I/6


sealing has the burden of overcoming the presumption of openness through the

Ishikawa analysis. 97 Wn.2d at 37-38. Second, the basis to seal juvenile court

records is statutory, not constitutional. Thus, Franklin waived this argument.

                                      Mootness

       In the alternative, Franklin argues that the superior court abused its

discretion because its application of the Ishikawa factors was flawed “because at

no time did the court give any weight to the fact that Mr. Franklin’s offense was

committed when he was a child, adjudicated and sealed in juvenile court, and

that he had a significant interest in privacy and rehabilitation.” The crux of

Franklin’s argument during the motion to seal was that Franklin’s “juvenile court

record has now been sealed.” As Franklin’s counsel articulated,

       So I’d argue that not only the fact that he was 16 years old when
       this happened but the fact that it’s already been sealed by another
       department of the superior court. Both of those weigh towards
       defeating the presumption of not sealing.

       The State contends Franklin’s argument became moot when the superior

court nullified the previous order sealing Franklin’s juvenile court records after the

State charged Franklin as an adult with new felonies.

       Generally, we do not consider moot issues. State v. T.J.S.-M., 193 Wn.2d

450, 454, 441 P.3d 1181 (2019). “A case is moot if we can no longer provide

effective relief on appeal.” Id. at 454.

       Franklin argues that this court could still provide effective relief because

the adult charges Franklin received as a juvenile would be removed from public

view regardless of what happens in the future with his juvenile court file. We



                                             6
No. 80345-0-I/7


disagree. We can no longer provide effective relief because the juvenile court

records related to the same adult charges filed in superior court are no longer

sealed. As the State and lower court noted, even if the records of the adult

charges Franklin received as a juvenile were to be sealed, the existence of a

court file sealed in its entirety is available for viewing by the public on court

indices, which includes the case number, names of parties, case type, and

charges in criminal cases. GR 15(c)(4).

       Franklin argues that even if this issue is technically moot, we should

review it because it “involves ‘matters of continuing and substantial public

interest.’ ” State v. B.O.J., 194 Wn.2d 314, 321, 449 P.3d 1006 (2019) (citations

omitted). We consider three criteria in determining whether “a sufficient public

interest is involved: (1) the public or private nature of the question presented;

(2) the desirability of an authoritative determination which will provide future

guidance to public officers; and (3) the likelihood that the question will recur.” Id.

at 321. “The continuing and substantial public interest exception has been used

in cases dealing with constitutional interpretation, the validity of statutes or

regulations, and matters that are sufficiently important to the appellate court.

This exception is not used in cases that are limited to their specific facts.” State

v. Beaver, 184 Wn. 2d 321, 331, 358 P.3d 385, 390 (2015). In considering

mootness, appellate courts also “consider the likelihood that the issue will never

be decided by a court due to the short-lived nature of the case.” B.O.J., 194 Wn.

2d at 321 (quoting Philadelphia II v. Gregoire, 128 Wn.2d 707, 712, 911 P.2d 389

(1996)).


                                               7
No. 80345-0-I/8


       Franklin argues that even if his appeal to seal is moot, his case “raises a

constitutional question about the presumption of open courts in relation to adult

records created for juvenile offenders.” Despite Franklin’s attempt to frame the

issue as a constitutional question, Franklin is actually asserting the statutory right

to sealing juvenile court records extends to the records of his charges filed in

adult court when he was a juvenile. That is not a constitutional right.

       Also, Franklin has not persuaded us that individuals who have had their

juvenile records sealed will not be able to seal related records of their adult

charges in superior court as long as they satisfy the Ishikawa factors. 2 This also

is not a circumstance where the short-lived nature of the case would prevent it

from being decided by a court. Franklin’s argument that we should disregard the

mootness of this case because the issue concerns matters of continuing and

substantial public interest is unpersuasive.

       We dismiss the appeal as moot.



WE CONCUR:




       2 As the lower court found, “Franklin asserts in his unsworn Brief that
‘[h]aving applied for numerous positions at various companies, [Franklin] has not
been successful in gaining employment.” Yet at the June 26 hearing, Franklin
said that he has obtained ‘temp service jobs.’ ” The first Ishikawa factor requires
the proponent of sealing to make some showing of the need for doing so, and
where that need is based on a right, the proponent must show a ‘serious and
imminent threat’ to that right. Ishikawa, 97 Wn.2d at 36-38.


                                               8